Exhibit 99.1 RAIT Financial Trust Announces Preliminary Second Quarter 2017 Financial Results, Expected Non-Cash Impairment Charges for Second Quarter 2017 and Declares Common and Preferred Dividends Second quarter 2017 senior loan originations increased to $154.7 million CRE loan originations increased to $274.7 million during the first six-months of 2017 Compensation and G&A expense expected to decline by approximately 18.0% from the second quarter of 2016 Declared a second quarter 2017 dividend of $0.05 per common share Execution on strategic transformation continues
